ORDER
Petitioner was placed on disability inactive status. He now asks this Court to be reinstated to active status as an attorney. We grant the petition with the following restrictions.
When appearing in any contested matter in any court where testimony is being received by the court, petitioner must be accompanied by an active member of the South Carolina Bar. This restriction does not apply to appearances where the sole purpose is to argue motions or where testimony is not being received.
Petitioner shall file a quarterly report with this Court containing statements from his treating physicians setting forth his current medical condition and any medical restrictions they may have placed on petitioner. The restrictions contained in this order shall remain in effect for a period of two years, at which time the Court will determine, based on petitioner’s medical condition, whether these restrictions should continue.
It is so ordered.
/s/ Ernest A. Finney, Jr., C.J.
Is/ Jean H. Toal, A.J.
/s/ James E. Moore, A.J.
/s/ John H. Waller, Jr., A.J.
/s/ E.C. Burnett, III, A.J.